
	
		I
		112th CONGRESS
		1st Session
		H. R. 1318
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Cuellar (for
			 himself, Mr. Hinojosa, and
			 Mr. Farenthold) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to expand the
		  Department of Veterans Affairs medical facility in Far South Texas, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 South Texas Veterans Health Care
			 Expansion Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The current and
			 future health care needs of veterans residing in the Far South Texas area are
			 not being fully met by the Department of Veterans Affairs.
			(2)The Department of
			 Veterans Affairs estimates that more than 117,000 veterans reside in Far South
			 Texas.
			(3)The 2010 census identified Far South Texas
			 as the fastest growing region in the State of Texas. According to figures
			 obtained from the United States Army Accessions Command, Texas is the number
			 one source of military recruits among all States. Texas is also the largest
			 provider of National Guard and Reserve members to current overseas military
			 deployments. These factors make it a certainty that the veteran population in
			 Far South Texas will increase substantially in the coming years.
			(4)In its Capital
			 Asset Realignment for Enhanced Services study, the Department of Veterans
			 Affairs found that fewer than three percent of its enrollees in the
			 Valley-Coastal Bend Market of Veterans Integrated Service Network 17 reside
			 within its acute hospital access standards.
			(5)Travel times for
			 veterans from the market referred to in paragraph (3) can exceed six hours from
			 their residences to the nearest Department of Veterans Affairs hospital for
			 acute inpatient health care.
			(6)Even with the
			 significant travel times, veterans from Far South Texas demonstrate a high
			 demand for health care services from the Department of Veterans Affairs.
			(7)Current
			 deployments involving members of the Texas National Guard and Reservists from
			 Texas will continue to increase demand for medical services provided by the
			 Department of Veterans Affairs.
			3.Authorization of
			 construction of Department of Veterans Affairs major medical facility in Far
			 South Texas
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall include in the Strategic Capital Investment Plan of the
			 Department of Veterans Affairs a project to expand the Department of Veterans
			 Affairs medical facility in Far South Texas, by adding to the facility the
			 following:
				(1)An urgent care
			 center.
				(2)Inpatient
			 capability for 50 beds with appropriate administrative, clinical, diagnostic,
			 and ancillary services needed for support.
				(3)The capability to
			 provide a full range of services to meet the need of female veterans.
				(4)The capability to
			 provide caregiver support services, including an adult day care providing
			 caregiver respite.
				(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 the Committees on Veterans' Affairs of the Senate and House of Representatives
			 a report identifying and outlining the detailed estimate of the cost of and
			 time necessary for completion of the project authorized under subsection
			 (a).
			(c)DefinitionFor purposes of this Act, the term
			 Far South Texas means the following counties of the State of
			 Texas: Aransas, Bee, Brooks, Calhoun, Cameron, DeWitt, Dimmit, Duval, Goliad,
			 Hidalgo, Jackson, Jim Hogg, Jim Wells, Kennedy, Kleberg, Nueces, Refugio, San
			 Patricio, Starr, Victoria, Webb, Willacy, and Zapata.
			
